ITEMID: 001-81797
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BAKHAREV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1954 and lives in Barnaul, the Altay Region.
5. On an unspecified date in 2002 the applicant, acting as a participant of rescue operation on the site of the Chernobyl nuclear disaster in the 1980s, applied to a local council, requesting them to grant him a flat.
6. Having faced a refusal, the applicant filed a suit in court.
7. By judgment of the Industrialnyy District Court of Barnaul of 14 October 2002 the local authorities were ordered to grant the applicant a flat of at least 18 square metres. It became final on 27 November 2002.
8. On 16 December 2002 the writ of execution was issued and sent to the bailiffs.
9. It appears that on 13 January 2005 the local authorities, acting in agreement with the applicant and with his financial participation, purchased a three-room flat of 28 square metres for the applicant.
10. The contract has been registered on 14 January 2005.
11. Four days later, on 18 January 2005, the local authorities transferred the money for the flat to the seller's account.
12. According to the Government, the judgment of 14 October 2002 should be considered as fully enforced on the latter date.
VIOLATED_ARTICLES: 6
